Case 4:20-cr-00142-SDJ-KPJ Document 39-2 Filed 07/02/20 Page 1 of 3 PageID #: 235




                        EXHIBIT B




                                                                    Government s
                                                                     E hibit No. B
                                                                      4:20CR142
                                                                     U.S. v Dunn
      Case 4:20-cr-00142-SDJ-KPJ Document 39-2 Filed 07/02/20 Page 2 of 3 PageID #: 236

                                                                          - 1 of 2 -                                                                  Ofroi l         ecord
FD-302 (Rev. 5-8-10)                                                                                                                           WMV;
                                                             UNCLASSIFIED//FOUO
                                                   FEDERAL BUREAU OF INVESTIGATION



                                                                                                                           Date of entry 06/15/2020



                Bailey Rae Decker, date of birth (DOB)                                                                , was inter ie ed at
       324 Porter Rd, Barton ille, TX 76226. After being advised of the identity of
       the interviewing gents and the nature of the intervie , Decker provided the
       following information:

              Decker provided her full name, date of birth, and provided her cellular
       telephone number as 253-241-1618. Decker further advised that she is not
       returning to Washington State, an has moved to 324 Porter Rd, Bartonville,
       TX permanently.


              Decker stated she met Austin Dunn (Dunn) about a year ago online. Decker
       stated in the past year she has come to Texas to visit Dunn about five
       times, for about a week each time. Decker stated she first came to visit in
       September, 2019. Then later came back for a visit in November, December,
       February, before moving down in pril, 2020. Decker advised she has been
       living with Dunn since driving down from ashington State at the end of
       April.

             Decker kne Dunn had served in the U.S. Marine Corps (USMC) and was last
       stationed at a USMC Reserve unit in Lubbock, Texas. Decker stated Dunn had
       told her he had deployed to both fghanistan and Iraq, and during one of
       those deployments he was injured by an improvised explosive device (IED),
         hich he had lost some of his hearing. Decker also advised Dunn was in a car
       accident about a year ago and suffered some injuries. Decker stated Dunn
       advised the USMC Reserve unit in Lubbock was deploying to
         fghanistan. Dunn didn't ha e enough time on his contract to deploy and
       stayed behind until he was discharged.

             Decker admitted the marijuana and bong" on the table Tuesday morning
       belonged to her. Decker stated she suffers from depression, and uses
      marijuana to help her. Decker stated she did not have a prescription for it,



                                                               UNCLASSIFIED//FOUO

  Investigation on 06/12 2020 at Barton ille, Texas, United States (In Person)

  File# 2 66H-DL-327 5 612                                                                                                   Date drafted 06/12/2020
  by Allen G Goehring, Christopher Jancosko

 This document contains neither recommendations nor conclusions of the FBI. It is the property of the FBI and is loaned to your agency; it and its contents are not
 to be istributed outside your agency.
        Case 4:20-cr-00142-SDJ-KPJ Document 39-2 Filed 07/02/20 Page 3 of 3 PageID #: 237
FD-302a (Rev. 5-8-10)


                                      UNCLAS SIFIED//FOUO
          266H-DL-3275612
Continuation of FD-302 of (U//FOUO) Interview of Bailey Decker j0n 06/12/2020 !Page 2 of 2




          advising marijuana was legal in Washington State. When asked if she ever
            itnessed Dunn taking any illegal drugs during the month they have been
          living together, Decker advised Dunn would smoke some of her marijuana, but
          did not see him use any other drugs or medication.


               Decker stated Dunn has been working with a construction company called
           DP, but since the Covid-19 pandemic, he has not been back to work, but is
          still considered employed with ADP. Decker stated she believes Dunn best
          friend is Zack Hoofard, who lives in Decatur, Texas and can be reached on
          cellular telephone number 972-951-0492.


               Decker has not observed Dunn being anti-government or anti-law
          enforcement while she has been with him. Decker has been vocal to her about
         all the unrest happening across the country, but she has never heard him
         talk about using violence against anyone, to include the police. Decker
          stated one of his good friends, named Brandi, is a Police Officer for Denton
          Police Department. Decker stated she does not believe Dunn is a member, or
          supporter, of Booglaloo, but has heard him mention them. Decker has not seen
         any Booglaloo things in Dunn's house. Decker has never seen Dunn use any
         encrypted communication applications. When Decker lived in Washington State,
         she advised they would communicate by calling, text messaging and Face time.


               Bailey Decker is open to being re-contacted in the future for any follow
         up questions.




                                     UNCLAS SIFIED//FOUO
